Citation Nr: 0125131	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  96-33 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for back 
disorder, to include the cervical and lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1943 to 
December 1945.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a February 1997 statement, the veteran reported suffering 
from bleeding gums, which he noted he had been told by 
doctors were service related.  The Board infers this as an 
informal claim for service connection for bleeding gum 
disease, and the issue is referred to the RO for additional 
development as is deemed warranted.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service medical records, to include examination at 
discharge, do not reflect findings or treatment for a right 
shoulder disorder.  

3.  The medical evidence of record does not show the veteran 
to have a currently diagnosed right shoulder disorder that is 
causally related to service.  

4.  In a final decision of the Board in September 1981, the 
veteran's claim for service connection for a back disorder, 
to include the cervical and lumbar spine, was denied.  

5.  The evidence introduced into the record since the 
September 1981 Board decision, in particular, a medical 
opinion dated in August 1999, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  New and material evidence has been presented to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder, to include the cervical and lumbar spine, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  The liberalizing provisions of the VCAA 
are applicable to the claims on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f) (West Supp. 2001).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The provisions implementing the VCAA are generally applicable 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by VA as of that date.  66 Fed. Reg. 45,620, 
45,629.  However, the amended definition of new and material 
evidence, to be codified at 38 C.F.R. § 3.156(a), is not 
liberalizing.  It applies to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim to reopen, which was received long before 
that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received long before that date.

The Board finds that the veteran is not prejudiced by its 
consideration of his service connection claim pursuant to 
this new legislation and implementing regulations insofar as 
VA has already met all notice and duty to assist obligations 
to the veteran under the new law, to include as delineated 
under the newly promulgated implementing regulations.  In 
essence, the veteran in this case has been notified as to the 
laws and regulations governing entitlement to service 
connection.  The RO has, by information letters, rating 
actions, the statement of the case and supplemental 
statements of the case, advised the veteran of the evidence 
considered in connection with his claim, the evidence 
potentially probative of such claim, and the basis for the 
denial leading to the instant appeal.  In an October 1998 
Board decision, the veteran's appeal was remanded to the RO.  
Following the accomplishment of the additionally requested 
development, to the extent possible, the veteran's appeal was 
returned to the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Most recently, the RO issued a supplemental 
statement of the case to the veteran advising as to the 
reason for continued denial of his claim, and as to the 
evidence considered.  Also, in June 2001, the RO specifically 
advised the veteran as to the VCAA and its applicability to 
his appeal.

The RO has attempted to associate records identified by the 
veteran with the claims file or has notified him as to the 
unavailability of any identified records not associated with 
the claims file.  Specifically, available private and VA 
records pertaining to treatment of the veteran for his 
claimed right shoulder disorder are of record.  The Board is 
also cognizant that particular service medical records 
identified by the veteran as being pertinent to his claim, 
have not been located, and are presumed lost.  These records 
reportedly document treatment following a traumatic accident 
in service.  The National Personnel Records Center in St. 
Louis, has conducted a number of searches for these records, 
but have been unsuccessful in locating them.  However, the 
claims file does contain service medical records pertinent to 
the veteran, to include the report of medical examination at 
the time of separation from service.

The Board is also aware that the veteran has been attempting 
to locate records associated with his treatment at the VA 
Medical Center in Memphis in 1962 or 1963.  There appears to 
be a question of whether those records do in fact exist.  The 
veteran has identified the records as reflective of treatment 
for his spine and not his shoulder.  As such, these records 
are not pertinent to his claim for a right shoulder disorder.  

38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001) provides that an 
examination or opinion is necessary as part of VA's duty to 
assist, when there is competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and evidence that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but where the file does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  As will be further discussed herein 
below, the evidentiary record includes a negative service 
discharge examination report and, despite the veteran's 
complaints in connection with his appeal, the contemporary 
post-service medical evidence is, and in fact, the medical 
evidence for many years has been, negative for any note of 
objective clinical findings of right shoulder symptoms or 
diagnosed disability.  As such, the record contains 
sufficient medical evidence upon which to adjudicate the 
veteran's claim without the need to obtain a VA examination 
or other opinion.  

The Board continues to note that the veteran has offered 
argument in connection with his appeal.  The record also 
reflects that the veteran was scheduled for an RO hearing in 
June 1997, but failed to report.  He had additionally 
requested a videoconference hearing before a Member of the 
Board, but withdrew that request in April 1998.  See 
38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2001).  He has 
identified no further evidence pertinent to the appeal.

In sum, the facts relevant to the veteran's claim for a right 
shoulder disorder have been properly developed and there is 
no further action to be undertaken to comply with the 
provisions of the VCAA.  A remand for adjudication by the RO 
would thus serve only to further delay resolution of the 
veteran's claim(s).  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect treatment for a back disorder or for a right shoulder 
disorder.  Nor do service medical records reflect any 
traumatic injury to the spine or right shoulder.  A 
separation medical examination notes no report of injury to 
the back or shoulder suffered in service and the examination 
report shows no clinical findings or diagnoses pertinent to a 
chronic disability of the spine or right shoulder.

The veteran contends that in service, while with the 110th 
Naval Construction Battalion (Seabees), stationed on Tinian 
Island in the Mariana Islands chain, he was severely injured 
when he attempted to roll an asphalt drum up a 45-degree 
ramp, and the drum subsequently rolled backward over his 
body, fracturing his spine and causing an injury to his right 
shoulder blade.  The veteran has reported that subsequently 
he suffered post-service back injuries in 1948, 1953, and 
1963, and that treating physicians indicated that his 
injuries were due to an aggravation of his reported in-
service spinal injury.

The evidence of record reflects a Traders and General 
Insurance Company accident report, dated in February 1953, 
which notes the veteran suffered a strained back when he 
lifted a piece of steel to put in a scrap box.  

A medical note from M. Rosenbaum, D.O., at the Northwest 
Clinic, dated in April 1966, indicates treatment of the 
veteran for myositis of the right forearm, and an opinion 
that this disorder was probably due to stress from lifting.  

In March 1967, the veteran was reported treatment at the 
Northwest Clinic for pain in his lumbar spine region 
following a work-related injury.  Radiographic studies at 
that time revealed no fractures.  He was seen intermittently 
for back problems until July 1967.  The veteran also sought 
treatment at the Northwest Clinic for his cervical spine in 
June 1969, following an automobile accident.

The veteran was seen in Flint General Hospital in June 1971, 
with an admission diagnosis of degenerative joint disease and 
cervical spine thoracic outlet syndrome.  Discharge diagnoses 
included osteoarthritis of the cervical spine and cervical 
strain.

In January 1979, the veteran filed a claim for service 
connection, inter alia, for a back disorder.  He reported 
suffering a back injury in service in 1945, and reported that 
he had re-injured his back several times since 1945 while 
attempting to work.  

A VA hospital summary from the Saginaw Medical Center, dated 
from December 1978 to January 1979, reflects treatment for 
heart disease.  During the veteran's hospitalization, he 
complained of low back pain on and off since an injury to his 
back in 1945.  An X-ray of his lumbar spine was negative.  In 
a VA hospitalization summary from the Northwest Clinic, dated 
in January 1979, the veteran's history of back injury in 1967 
and 1969 is noted, and a diagnosis of traumatic lumbar 
cervical myositis reported.  

In February 1980, the veteran was treated at the VA Medical 
Center, Saginaw for right arm pain.  He reported a history of 
undergoing a myelogram at the Memphis VA Medical Center in 
1962.  The veteran also reported suffering from chronic 
muscle trouble requiring "muscle relaxant shots."  On 
clinical evaluation, he evidenced a full range of right 
shoulder motion but with pain.  Neurologic examination was 
unremarkable.  The initial impression was possible myalgia or 
calcific tendinitis.  Radiographic studies of the shoulder 
and humerus showed no evidence of abnormality in the bones or 
joints, to include calcification.  The final diagnosis was 
right arm pain of unknown etiology.  

In March 1980, the RO received a statement from M. Kukler, 
D.O.  Dr. Kukler notes that the veteran had been seen on 
numerous occasions for pain in his cervical spine and right 
shoulder.  The veteran was reportedly first seen in June 
1971.  Dr. Kukler also noted the veteran's history of an 
injury in service.  The diagnoses included bursitis of the 
right shoulder and osteoarthritis of the cervical spine.  

In April 1980, the veteran submitted copies of photographs of 
the Tinian Asphalt Plant, where he reportedly worked, along 
with photos of men who had served with him on the island.  

Also in April 1980, records were received from the Fisher 
Body Division of the General Motors Corporation.  The records 
disclosed that the veteran was granted a leave of absence 
beginning in May 1966 as a result of illness.  The leave of 
absence was terminated in June 1966 as a result of 
improvement in the veteran's condition.  The nature of the 
sickness was not indicated.  He was again granted a leave of 
absence beginning in March 1967 and again in July 1967 due to 
sickness.  The nature of the sickness was not disclosed.  

Subsequently, the veteran submitted a number of lay 
statements from persons who reportedly served with him in the 
110th Naval Construction Battalion on Tinian Island, and that 
had been aware of the veteran's accident and injuries in 
1945.  In addition, a statement, dated in May 1980, from a 
friend of the veteran, notes that he had knowledge of the 
veteran's visits for medical treatment for severe back 
problems in 1948, 1952, and 1954.  

In October 1980, the RO received a statement from a service 
member (chief petty officer) who reported that he was the 
acting supervisor of the work detail to which the veteran was 
assigned when the drum accident occurred.  He recounted the 
veteran's accident and injury, and that a medical report 
issued with respect to the veteran's injuries indicated that 
the veteran's shoulder had been broken and his spine severely 
injured.  

In a final decision dated in September 1981, the Board denied 
service connection for residuals of injury to the back.

A statement from J. Ledis, D.O., dated in October 1994, 
reflects the veteran's reported history of an injury in 
service, and complaints of back and chest pain since that 
time.  

In June 1995, the veteran submitted additional lay statements 
from persons who reportedly served with him in the 110th 
Naval Construction Battalion and either witnessed or knew of 
his accident on Tinian Island.  

In March 1999, the RO received medical records from Dr. 
Kukler.  These records did not reflect treatment for a right 
shoulder disorder or back disorder.  

Subsequently received medical records from Towers 
Chiropractic Life Center, document the veteran's treatment in 
July 1999 for back pain.  An August 1999 statement from Dr. 
Towers reflects that, the veteran had related a history of an 
accident in service in 1945 in which his spine had been 
fractured.  Dr. Towers noted that X-rays of the veteran's 
spine taken in July 1999 had revealed serious degenerative 
patterns in the neck and lower back that involved bones that 
were well out of position.  It was additionally noted that 
the veteran's spinal health had been weakened, especially in 
the cervical and lumbar spine, due to long standing trauma 
from injuries years ago.  Dr. Towers opined that the type of 
injury the veteran described as having occurred in 1945, 
could have definitely provided the force that caused his 
spinal misalignments, and ultimately resulted in arthritic 
changes.  

II.  Analysis

a.  Service Connection

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Where there is a chronic disease shown 
as such in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court, in Hickson v. West, 12 Vet. App. 247, 253 (1999), 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
The credibility of the evidence is not presumed at the merits 
stage.  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran essentially contends that service connection is 
warranted for a right shoulder disorder, in particular, a 
fracture of the right back shoulder blade, given that the 
disorder was manifested in service and has continued since 
service.  The evidence supportive of the veteran's claim 
consists of statements from the veteran himself, and post-
service medical evidence showing complaints of right arm 
and/or shoulder pain.  

As noted, the veteran contends that he initially injured his 
shoulder during service.  While there is no medical evidence 
of treatment in the veteran's service medical records for 
injuries suffered from such an accident, the veteran has 
submitted numerous lay statements from witnesses documenting 
that the accident and subsequent medical treatment did occur.  
In this respect, a lay statement from a chief petty officer, 
who reportedly was supervising the work detail to which the 
veteran was assigned, noted that a medical report of the 
veteran's treatment reflected that he had broken his right 
shoulder and that his spine had been severely damaged.  That 
individual, although not competent to establish the nature of 
disability resulting from such injury, see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), is competent to report incurrence of 
such injury.  This lay statement, and others, tends to 
corroborate the veteran's account of in-service injury.  

However, even accepting that an accident did take place, the 
medical evidence still must show that a chronic right 
shoulder disorder resulted from injuries was sustained in the 
accident.  

In this respect, the veteran's separation medical examination 
did not reflect a reported history of the accident by the 
veteran, complaints of residual pain or other symptoms 
associated with an injury to his right shoulder.  Nor did 
such examination report identify any diagnosed disability of 
the right shoulder.  

Rather, available post-service medical records show treatment 
only decades after discharge.  Dr. Kukler reported that he 
first saw the veteran for shoulder pain in 1971.  An earlier 
medical record notes treatment for myositis of the forearm 
and not the right shoulder.  The veteran was also treated at 
a VA Medical Center in 1980 for right shoulder pain; however, 
an X-ray of the veteran's right shoulder at that time was 
negative.  While Dr. Kukler diagnosed bursitis of the right 
shoulder, apparently beginning in 1971, that disorder has 
never been etiologically linked to service.  Furthermore, 
since 1980, there is no documented instance of the veteran's 
treatment for a right shoulder disorder, or complaints 
related thereto.  

The Board has considered the veteran's own account, both of 
an in-service injury, and of a continuity of symptomatology.  
However, there is no current medical evidence of a right 
shoulder disability, and, the medical evidence of record does 
not support the veteran's history of continued right shoulder 
symptomatology since service.  At most, the record supports 
continued symptoms of right forearm and/or shoulder pain 
starting in the late 1960s, already decades after service, 
and lasting until in or around 1980.  Despite later treatment 
for complaints relevant to his back and other physical 
problems, the remaining post-service medical evidence does 
not reflect continued complaints of shoulder problems or any 
objective indication of a diagnosed disorder or symptoms or 
disability.

Therefore, given the facts of this case, in particular, the 
lack of medical evidence of treatment for a current right 
shoulder disorder, or medical nexus evidence linking a 
current right shoulder disorder to an injury in service, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  

b.  New and Material Evidence

Initially, the Board notes that the veteran has not been 
provided the pertinent rules and regulations associated with 
new and material evidence.  However, given the Board's 
favorable decision to reopen the claim, as outlined below, no 
prejudice results to veteran based on disposition of this 
initial matter at this time.  

The veteran's claim for service connection for a back 
disorder, to include both his lumbar and cervical spine, was 
denied in a September 1981 Board decision, on the basis that 
service medical records, to include a separation medical 
examination, did not reflect findings or treatment for a back 
disorder.  The September 1981 Board decision is final.  
38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1981).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

The evidence added to the record since the September 1981 
Board decision includes numerous lay statements by 
individuals who reportedly served with the veteran on Tinian 
Island, and which attest to the fact that he suffered an 
injury to his back when a drum of asphalt tar rolled over 
him.  Such lay statements are duplicative of previous 
evidence considered by the Board in its previous final 
decision.  Furthermore, while the Board does not doubt the 
sincerity of the various individuals who offered statements 
in support of the veteran's claim, we note that lay 
assertions do not constitute competent medical evidence 
sufficient to reopen the claim.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

However, in addition to the lay statements, medical treatment 
records have also been received since the final Board 
decision, to include a statement from Dr. Towers.  Dr. Towers 
noted the veteran's reported history of a traumatic injury in 
service, and opined that the injury which the veteran 
described as having occurred in 1945, could definitely have 
provided the force to have caused the current bone 
misalignment and arthritic changes of the spine.  

The statement of Dr. Towers, which purports to link the 
veteran's current back disorder to a history of an accident 
in service, is predicated on a history related by the 
veteran, and thus can be no better than the facts alleged by 
him.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  We also note that the 
veteran appears to have first been seen by Dr. Towers more 
than 50 years after his separation from active service, and 
there is no indication that Dr. Towers formed his opinion on 
a basis separate from the veteran's own recitation of his 
medical and service background.  Nevertheless, the Board is 
mindful of the mandate in the precedent case of Hodge v. 
West, 155 F. 3d. 1356 (Fed. Cir. 1998).  Therein, the Federal 
Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge at 1363.

Accordingly, and resolving any reasonable doubt in favor of 
the veteran, we find that the statement by Dr. Towers meets 
the regulatory standard of evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a).  
Thus, the Board concludes that the veteran has submitted 
evidence that is new and material, and the claim for service 
connection for a back disorder, to include the cervical and 
lumbar spine, is reopened.  This, of course, does not mean 
the claim will be granted, but the RO will conduct a new 
adjudication, following additional development outlined 
below, and determine whether service connection should be 
granted.  


ORDER

Service connection for a right shoulder disorder is denied.  

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a back disorder, the appeal is 
granted.



REMAND

As noted above, the record contains numerous lay statements 
submitted by service members attesting to the fact that the 
veteran was injured when a drum of asphalt tar rolled over 
him.  At separation, the veteran did not report a history of 
any traumatic accident, nor did he make complaints of 
residual pain associated with injuries associated with an 
accident.  He has reported that his separation examination 
was quickly done, and he hardly had time to report his 
physical problems.  Post-service medical records reflect 
later injuries to the veteran's lumbar and cervical spine in 
1967 and 1969, respectively.  However, the veteran has 
reported that the severity of these injuries was exaggerated.  
Additionally, the veteran has reported injuring his back in 
1948, 1953, and 1963.  Private medical records associated 
with such treatment were unavailable.  

The Board is aware that under the VCAA, in particular, 
38 U.S.C.A. § 5103A(d)(2), the Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant):

(1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms 
of disability; and

(2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, 
or air service; but

(3) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

In this instance, given Dr. Towers' opinion as to a possible 
relationship between the veteran's back and service, the 
numerous lay statements, along with the provisions of the 
VCAA, the Board believes remand is warranted to obtain a 
medical opinion as to the existence and nature of a current 
back disability and whether such is related to an injury in 
service as described by the veteran.  

Furthermore, the Board is aware of the veteran's report that 
he underwent a myelogram in 1962 or 1963 at the VA Medical 
Center in Memphis.  He indicated that the doctor at that time 
linked findings from the myelogram to the veteran's reported 
trauma in service.  Both the RO and the veteran have made 
attempts to obtain records associated with the reported 
myelogram, but have been unsuccessful.  In November 1993, the 
veteran was informed by the Federal Records Center Atlanta, 
in East Point, Georgia, that any release of VA medical 
records had to be requested by the originating VA facility.  

In a Point of Contact (VA Form 119), dated in March 1994, the 
RO was informed by the VA Medical Center in Memphis that any 
records pertaining to the veteran's treatment in 1963-64, 
given their age, would have been archived at the Federal 
Records Center Atlanta.  Subsequently, in January 1997, the 
Federal Records Center Dayton, informed the veteran that with 
respect to any medical records held at the center, he should 
contact the VA facility that had archived the records.  The 
center indicated that only the VA had the necessary inventory 
information to locate the proper files.  

In May 1997, the RO again contacted the VA Medical Center in 
Memphis, and was told by that facility that they did not have 
any records on file pertaining to treatment of the veteran.  
In a letter to the veteran's congressional representative in 
August 1997, the National Archives Southeast, which was 
located at the same address as the Federal Records Center 
Atlanta, in East Point, Georgia, noted that the veteran's 
service medical records were not located at that center, and 
that the VA Medical Center in Nashville had also been 
contacted, and that facility had no record of having treated 
the veteran.  

It appears to the Board that, while extensive records 
searching has been conducted on behalf of the veteran to 
locate various requested records, the Federal Records Center 
Atlanta has not been directly contacted by the VA Medical 
Center in Memphis about possible archived records pertaining 
to the veteran.  If records associated with a myelogram in 
1962-63 do in fact exist, they would be pertinent to the 
veteran's claim.  As such, given that the veteran's claim is 
being remanded for a medical examination, an additional 
follow-up inquiry should be made.  

In light of these circumstances, as articulated above, the 
veteran's claim is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment or 
evaluation, for all health care providers 
who have treated or evaluated him for his 
back disorder.  When the requested 
information and any necessary 
authorization have been received, the RO 
should attempt to obtain a copy of all 
indicated records which are not already 
of record.  

2.  The RO should contact the VA Medical 
Center in Memphis and make a second 
inquiry as to whether the veteran was 
treated at that facility sometime in 1962 
or 1963, and whether evidence of such 
treatment would be in records archived at 
the Federal Records Center Atlanta, East 
Point, Georgia.  The RO should obtain any 
records so identified.  A response, 
negative or positive should be associated 
with the claims file.

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of the 
outstanding records.  

4.  The veteran should then be scheduled 
for a VA examination to determine the 
extent and etiology of his current back 
disorder, to include both his lumbar and 
cervical spine.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based upon the examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any back disorder 
identified by the examiner is related to 
a traumatic injury of the veteran's spine 
during service.  The rationale for all 
opinions expressed, with reference to 
pertinent evidence, must be provided. 

5.  Upon completion of the development of 
the record requested by the Board and any 
other development the RO determines is 
required to comply with the notice and 
duty to assist provisions of the VCAA, 
the RO should re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case, and 
be afforded the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this remand the Board does not intimate any opinion, 
either factual or legal, as to any ultimate outcome warranted 
in this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



